DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin (US 2,551,907) in view of Welch (US 2,473,740) in further view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707)..
As to claim 1, Serebrin discloses a garment (garment, "Bib for Children", title; Figs. 1-4) comprising:(a) a first layer formed of water resistant material (first layer, back sheet 10 which is water resistant; "the reference character to indicates a back sheet of waterproof material like oil cloth", Col. 1, Lns. 50-51, Figs. 2,4); (b) a second exterior layer formed of a high porosity material and set upon the first layer so as to cover a substantial portion of the first layer (second layer, front sheet 16; "front sheet 16 of moisture absorptive material", Col. 2, Lns. 16-17, Figs. 1-4. Note that "high" porosity is subjective and relative and an absorptive material is inherently "high porosity" as liquid readily moves therethrough, as further explained as follows: "With an excess of spillage on the front sheet beyond its saturation point, the excess percolates through the front sheet and drops on the smooth surface of the back Sheet", Col. 3, Lns. 9-12); and (c) a bottom flap forming a gutter (bottom flap, pocket 14; "A pocket 14 is formed by an additional piece of waterproof material, which is secured in place by the placing of the tape 12 as above 
Serebrin fails to explicitly disclose the bottom flap is formed from the first of layer material, folded to form the gutter at the lower portion of the garment.
Welch teaches a bottom flap formed from a first layer of material, folded to form a gutter at a lower portion of a garment (bottom flap and gutter, Figs. 2-4; "the portions 48 between the front and spouts 24 and the portions 50 between the rear split 22 and spouts 24 are outturned, upturned and fastened to the garment, rain catching gutters 489 and 509 having open rain receiving top portions 44 are provided downwardly inclined from each center portion", Col. 3, Lns. 32-38). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib Serebrin with the teaching of Welch to form the gutter of the same piece of material as the first sheet for the purpose of eliminating the sewn joint between the first sheet and gutter, thereby eliminating any chance of contents of the gutter seeping through the joint as well as the fact that a folded joint is stronger than a stitched joint. 
The combined references teach the limitations of claim 1, except the second layer comprises a mesh structure.
Procter teaches a second layer 60/40 that comprises a mesh structure (second exterior layer/mesh structure, filamentary network 60, combined with a "high porosity"/absorbent layer Figs. 1-4; "In the Figures 1 -5. the bib comprises an absorbent, liquid permeable outer topsheet layer 40, a garment facing backsheet layer 80 which is liquid impermeable relative to the topsheet 40, and a load carrying filamentary reinforcing layer, such as a filamentary network 60 disposed 165 intermediate the backsheet layer 80 and the topsheet layer 40", Lns. 162-166, Line numbered copy of the specification).

As to claim 3-4, Procter teaches a mesh structure that is a polypropylene screening (filamentary network 60 is made of polypropylene "screening"; "The filamentary network 60 can comprise a net of thermoplastic material, wherein the thermoplastic material is selected from a group including polyethylene, polypropylene", Lns. 347-349).
As to claim 5, the combined references teach the garment of Claim 2, except the mesh structure is a vinyl coated fiberglass screening.
Procter is in the same field of endeavor of garments and teaches a mesh structure that is a screen (filamentary network 60 defines a "screen"; "The filaments 62 can extend generally longitudinally, and the filaments 64 can extend generally laterally, as shown in Figure 1) and can be made of various thermoplastic materials, but is not limited to only those materials (Lns. 347-354).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Procter to provide the front sheet with a mesh for the purpose of reinforcing the sheet, as suggested by Procter ("The filamentary network 60 can have tensile strength and tensile elongation properties which permit it to carry loads exerted on the bib 20, thereby imparting tear resistance to the bib 20", Procter, Lns. 174-176). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use vinyl coated fiberglass screening as the mesh structure, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would have been to use a material that embodies certain properties, such as durability and strength, that would suggests it's use. (See MPEP 2144)  The applicants 
As to claim 6, the combined references teach the garment of Claim 3, except the second exterior layer is a vinyl mesh.
Procter is in the same field of endeavor of garments and teaches a second layer that is vinyl mesh (filamentary network 60 is made of vinyl mesh; "The filamentary network 60 can comprise a net of thermoplastic material, wherein the thermoplastic material is selected from
a group including polyethylene, polypropylene polyvinyl chloride, polyvinyl acetate, nylon, 349 polyesters, polyethylene vinyl acetate", Lns. 34 7-350).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of the front sheet with a mesh in the form of a grid-like reinforcing element in the sheet, for the purpose of strengthening the sheet from tearing as suggested by Procter ("The filamentary network 60 can have tensile strength and tensile elongation properties which permit it to carry loads exerted on the bib 20, thereby imparting tear resistance to the bib 20", Procter, Lns. 174-176) with the mesh further being made of a vinyl mesh product as vinyl embodies certain properties, such as durability and strength, that would suggests it's use.  
As to claim 7, the combined references teach the garment of Claim 1 except to explicitly disclose wherein the bottom flap is folded at an angle to have a first end of the gutter lower than a second end of the gutter.
Welch is in the same field of endeavor of garments and teaches a bottom flap that is folded at an angle to have a first end of a gutter lower than a second end of the gutter (bottom flap and gutter, Figs. 2-4; "the portions 48 between the front and spouts 24 and the portions 50
between the rear split 22 and spouts 24 are outturned, upturned and fastened to the garment, raincatching gutters 489 and 509 having open rain receiving top portions 44 are provided downwardly inclined from each center portion", Col. 3, Lns. 32-38). 

As to claim 11, the combined references teach the garment of Claim 1, wherein the second exterior layer 40/60 is secured to the first layer (front sheet 16 is secured to back sheet 10; Attachment tabs 7 are provided, which fold over and are secured to the back of the back sheet by Snap fasteners 8.", Col. 2, Lns. 22-24).  
As to 14, the combined references (see Serebrin) teach the garment conforms to the shape of an apron (the term "apron" does not define any specific shape. The garment, Fig. 1, clearly defines the shape of an "apron", as such has not defined specific shape).
As to 15, the combined references teach the garment of Claim 14, except further comprising snap fastener sets, the snap fastener sets comprising a socket, stud, socket cap and stud cap, the snap fastener sets placed to maintain the fold that forms the gutter.
Welch is in the same field of endeavor of garments and teaches snap fastener sets, the snap fastener sets comprising a socket, stud, socket cap and stud cap, the snap fastener sets placed to maintain the fold that forms the gutter (snap fastener sets, fastener units 62, comprising a stud and stud cap and a socket and a socket cap, Analyst Reference Figure 1, hereinafter ARF1; "I will now describe the improvements shown in this application whereby the gutters 48 and 50 may be selectively changed at the pleasure of the wearer into the reservoirs 60 frusto conical in inverted section for holding a relatively small amount of water at each side of the garment, but of an ample size to catch all the drippings 54 normally present in washing dishes or the drippings of water from a raincoat worn outside after the wearer has temporarily come inside. For this purpose I attach two sets of separable fastener units 62 comprising one element 64 on each spout and a cooperating element 66 at a spaced distance above each spout. While these elements may comprise any suitable separable fastener elements such as 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Serebrin with the teaching of Welch to provide releasable snap type connection means to join the gutter flap to the garment main body for the purpose of permitting the gutter to be released for so it can be emptied and cleaned out.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin (US 2,551,907) in view of Welch (US 2,473,740) in view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707)  in further view of Hulbert (US 1,181,891).
As to Claim 8, the combined references teach the garment of Claim 7, except the bottom flap of the first layer comprises a lip, the garment further comprising a piping, the piping being secured within the lip of the bottom flap.
Hulbert is in the same field of endeavor of garments and teaches a bottom flap of a first layer comprises a lip, a garment further comprising a piping, the piping being secured within the lip of the bottom flap (bottom flap, tuck 2, has a lip with piping, cord 5; "The tuck is secured with heavy cord or other similar packing material indicated at 5 so as to cause the tuck to flare outwardly from the garment and troughs 6", Lns. 38-42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Hulbert to provide the flap with a piping for the purpose of reinforcing the flap edge and prevent it from sagging.
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin (US 2,551,907) in view of Welch (US 2,473,740) in further view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707) as applied to claims 1 and 11 above, in further view of Roekona (DE 202012002171).

Roekona is in the same field of endeavor of garments and teaches a first layer that comprises side flap portions and wherein a second layer is secured to the first layer by folding over the side flap portions to capture the second layer (first layer 10-1 is folded over and
stitched to second layer 10-2, Fig. 4; "In the two cut resistant layers further 101 and 102 by bending the same seam 54 formed, wherein the sutures 501, 502 and 503 through this seam 54 are passed.", Lns. 418-420, Translation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Roekona to attach join the front and back sheets by folding over at least an edge portion of the back sheet over an edge of the front sheet and joining them together for the purpose of permanently joining the two layers such that the two components of the garment do not become separated in the wash or by a person tugging thereon.
As to claim 13, the combined references the garment of Claim 12, except stitches placed in the side flap portions of the first layer to secure the second layer to the first layer.
Roekona is in the same field of endeavor of garments and teaches stitches placed in side flap portions of a first layer to secure a second layer to the first layer (first layer 10-1 is folded over and stitched to second layer 10-2, Fig. 4; "In the two cut resistant layers further 101
and 102 by bending the same seam 54 formed, wherein the sutures 501,502 and 503 through this seam 54 are passed.", Lns. 418-420, Translation). 
It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the bib of Serebrin with the teaching of Roekona to attach join the front and back sheets by folding over at least an edge portion of the back sheet over an edge of the front sheet and stitching them together for the purpose of permanently joining the two layers with .
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin (US 2,551,907) in view of Welch (US 2,473,740) in further view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707) as applied to claim 1 above, in further view of Sexton (US 2,616,598).
As to claim 16, as best understood, the combined references teach the garment of Claim 1, except a pocket fixed to an inward facing surface of the first layer. 
Sexton teaches a pocket fixed to an inward facing surface of a first layer (pocket, closed pocket 21, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Sexton to provide a pocket on the "inward facing" surface of the back sheet (note that the front sheet is removable, rendering the back sheet the suitable location for the pocket, with "inward" having no particular orientational basis) for the purpose of providing storage for items to be used during the use of the garment.
As to claim 17, the combined references teach the garment of Claim 16, except the pocket can be closed to provide a water resistance storage area. 
Sexton is in the same field of endeavor of garments and teaches a pocket that can be closed to provide a water resistance storage area (pocket, closed pocket 21, has a cover 21 a, Fig. 1: "This pocket 21 and its cover 21a are preferably water-proof so as to protect its contents such as may be damaged by getting wet.", Col. 3, Lns. 36-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Sexton to provide a pocket with a cover on the "inward facing" surface of the back sheet (note that the front sheet is removable, rendering the back sheet the suitable location for the pocket, with "inward" having no particular orientational basis) for the purpose of providing storage for items to be used during the use of the garment, 
Response to Arguments
Applicant's arguments to the rejections of claims 1, 3-8, and 11-17 are filed 1/15/2021 have been fully considered but they are not persuasive. The applicant argues that the amendment of claim 1 which states the mesh material having a first and second side, the first side of the of the second exterior layer set upon the first layer also cover a substantial portion of the first layer, the second side of the second exterior layer being uncovered so as to be exposed to a potential source of fluid.  The examiner respectfully disagrees.  The claim teaches the second layer comprises a mesh material but a comprising claim can include other structures.  The rejection has been amended to define the exterior layer as 40/60.  This meets the amended claim.  The examiner suggests amending the claim to specifically define the layer a only a mesh material (replacing comprising with consisting). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANDREW W. SUTTON
Examiner
Art Unit 3765

/Andrew Wayne Sutton/            Examiner, Art Unit 3732